MEMORANDUM **
Israel Illijash Davis appeals from the district court’s partial denial of his motion to modify his plea agreement and the district court’s judgment imposing a 200-month sentence for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846, and *741unlawful possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Davis contends that the district court violated Federal Rule of Criminal Procedure 32(i)(3)(B) and U.S.S.G. § 6A1.3 when it denied, in part, his motion to modify the plea agreement. However, these legal provisions do not apply to a court’s order regarding a motion to modify a plea agreement. See Fed.R.Crim.P. 32(i)(3)(B); U.S.S.G. § 6A1.3.
To the extent Davis contends in his opening brief that the district court did not adequately explain the reasons for its sentence, we reject the contention. See Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*741ed by 9th Cir. R. 36-3.